Citation Nr: 1534945	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  06-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected acne facial scars, which are evaluated as noncompensably disabling prior to October 14, 2008, 10 percent disabling from October 14, 2008, and 30 percent disabling from July 22, 2014.

2.  Entitlement to higher initial ratings for service-connected acne scars of upper back, which are evaluated as noncompensably disabling prior to July 22, 2014 and 30 percent disabling thereafter.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned at the VA RO in St. Petersburg, Florida.  A copy of the transcript of the hearing is of record.  In May 2013, the Board remanded this matter for additional development and medical inquiry.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New documentary evidence has not been submitted into the record since the December 2014 Supplemental Statement of the Case (SSOC) addressing the issues on appeal.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's May 2013 remand, the Veteran underwent VA compensation examination into his skin claims in July 2014.  A remand for additional medical inquiry is necessary, in part, because the July 2014 report indicates that the examiner did not review the entire claims file (as instructed in the Board's remand).  Moreover, clarification is necessary with regard to certain aspects of the report's findings.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand order of the Board is not complied with, the Board errs as a matter of law if it fails to ensure compliance).   

A review of the entire claims file is important here because the disability rating for the Veteran's skin disorders must be determined from January 2001 to the present.  An understanding of the nature and extent of the Veteran's scars during this 14-year period is crucial.  Following a review of the entire claims file, a retrospective medical opinion regarding the severity of the Veteran's facial and back scars would be helpful in deciding his claims for increased rating.  

With regard to the issue of clarification - several issues should be addressed further.
First, it is not clear from the July 2014 report which of the eight characteristics of disfigurement the Veteran has on his face and neck.  Each of the eight are not addressed in the report.  The examiner should expressly state whether or not the Veteran has each of the eight characteristics of disfigurement.  Second, it is not clear from the July 2014 report what percentage of the Veteran's head and neck is affected by the scar tissue, and whether that percentage has been consistent since January 2001.  In other words, based on a review of the claims file, has the scar tissue on the Veteran's face and neck been the same the past 14+ years?    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's case should again be made available to the July 2014 VA examiner (or a suitable substitute) for review and elaboration of the report and opinion addressing the higher initial rating claims for skin disorders of the face, neck, and back.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder - to include all documents on VBMS - was reviewed in conjunction with the examination.  

The examiner should then address the following inquiries:

(a) From January 2001, has there been--with respect to the scars of the face, neck or head--tissue loss, cicatrization, marked discoloration, or color contrast?

(b)  From January 2001, have any of the scars been superficial, poorly nourished, with repeated ulceration?

(c)  Have any of the scars on the Veteran's face, neck, or back been "deep" i.e., associated with underlying soft tissue damage since January 2001?  If so, do the scars involve an area or areas exceeding 6 square inches (39 sq. cm.), 12 square inches (77 sq. cm.), 72 square inches (465 sq. cm.) or 144 square inches (929 sq. cm.)?  

(d)  Since January 2001, have any superficial scars not involving  the head, face or neck and not causing limited motion involved an area or areas of 144 square inches or greater?

(e)  Do any of the scars on the Veteran's head, face or neck approximate one or more of the eight characteristics of disfigurement?  Please expressly address whether the following "characteristics" are present, or have been present since January 2001:

(i)  A scar 5 or more inches (13 or more cm.) in length;

(ii)  A scar at least 1/4 inch (0.6 cm.) wide at widest part;

(iii)  Surface contour of scar elevated or depressed on palpation; 

(iv)  A scar adherent to underlying tissue; 

(v)  Skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); 

(vi)  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); 

(vii)  Underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); 

(viii)  Skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).

(f)  Since January 2001, what percentage of the Veteran's head and neck has been affected by the service-connected scar tissue?  

(i)  Has the scar tissue exceeded 40 percent of the skin on the Veteran's face and neck? 

(ii)  Has the scar tissue covered 20 to 40 percent of the exposed areas affected?  

(iii)  Has the scar tissue covered between 5 and 20 percent of the exposed areas affected?  

If the July 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

2.  Review the medical addendum report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
3.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




